Howell, J.
The plaintiff claims a privilege for making and repairing a levee, on the plantation of the defendant which was seized and sold under a mortgage in the suit of G-. W. Murrell v. Mrs. Hagan, and the amount claimed was ordered to be retained by the sheriff. The privilege was denied, and the plaintiff appealed.
He neither alleged nor proved that the work was adjudicated to him in accordance with existing laws and ordinances, but relies upon the registry of a private written agreement or contract with the proprietor. This registry, however, was not made in compliance with article 3240, C. C. of 1825, and by article 3241 the privilege was lost, admitting that, a privilege could so be acquired, under existing laws, to the prejudice-of Murrell’s mortgage created in 1860.
This view of the case renders it unnecessary to pass on the bill of exceptions and other points referred to in plaintiff’s brief.
Judgment affirmed.
Rehearing refused.